Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 16, 2015

                                       No. 04-14-00246-CR

                                  Destyn David FREDERICK,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-09-00041-CRL
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

         Appellant’s appointed attorney has filed a motion for leave to withdraw from
representing appellant in this appeal, stating this court’s opinion has issued, and he submitted a
letter to the appellant in compliance with TEX. R. APP. P. 48.4. Pursuant to TEX. R. APP. P. 48.4,
appellant’s attorney is required to file a copy of the letter in this court; however, this court has
not received a copy of the letter. The motion for leave to withdraw is HELD IN ABEYANCE
pending this court’s receipt of a copy of the TEX. R. APP. P. 48.4 letter.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk